PER CURIAM.
Whereas it appears from the transcript on file in this cause and exhibits attached that defendant’s motion for a new trial, filed on March 15, 1963, following the jury’s-verdict of guilty on March 5, 1963, was heard and overruled on March 21, 1963, and that defendant on the same day (March 21, 1963) was sentenced to imprisonment in conformity to the jury’s verdict; and whereas no notice of appeal was filed in the office of the Clerk of the Circuit Court of said County of Jasper until the 15th day of July, 1963, and no special order of appeal having been applied for or granted under Supreme Court Rule 28.07, V.A.M.R. and the time therefor having elapsed, the Court finds that no timely notice of appeal was filed and hence that this Court is without jurisdiction of this appeal and that the appeal must be dismissed. Supreme Court Rules 28.03 and 82.04; State v. Lowe, Mo. Sup., 365 S.W.2d 613, 614 [3]; State v. Henderson, Mo.Sup., 344 S.W.2d 96, 97.
It is so ordered.